Citation Nr: 1531124	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a right hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for a left shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

7.  Entitlement to service connection for a left wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

8.  Entitlement to service connection for a right wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

9.  Entitlement to service connection for vertigo, including as due to a qualifying chronic disability to include undiagnosed illness.

10.  Entitlement to service connection for chronic fatigue, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1985 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge, while seated in Washington, DC (Central Office hearing).  A copy of the hearing transcript has been associated with the claims file.

In April 2012, the Board remanded the matter for additional development.  In April 2014, the Board remanded the matter again after determining that the April 2012 Board Remand directives were not accomplished.  The Board now finds that all additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War.

2.  The Veteran has undiagnosed illnesses of both hands, both knees, both shoulders, and both wrists.

3.  Symptoms of undiagnosed illnesses in both hands, both knees, both shoulders, and both wrists did not manifest during active service in the Southwest Asian Theater.

4.  Symptoms of undiagnosed illnesses both hands, both knees, both shoulders, and both wrists have manifested to a degree of 10 percent or more.

5.  The Veteran has a current undiagnosed illness characterized by vertigo symptoms.

6.  Symptoms of an undiagnosed illness characterized by vertigo symptoms did not manifest during active service in the Southwest Asian Theater.

7.  Symptoms of an undiagnosed illness characterized by vertigo symptoms have manifested to a degree of 10 percent or more.

8.  The Veteran has a current undiagnosed illness characterized by chronic fatigue.

9.  Symptoms of an undiagnosed illness characterized by chronic fatigue did not manifest during active service in the Southwest Asian Theater.

10.  Symptoms of an undiagnosed illness characterized by chronic fatigue have not manifested to a degree of 10 percent or more.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a left wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

8.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

9.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for vertigo, including as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

10.  The criteria for service connection for chronic fatigue, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The claims for service connection for bilateral hand, knee, shoulder, and wrist disorders, and vertigo, have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist on these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

As to the remaining issue of service connection for chronic fatigue, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a December 2007 letter, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Notification was provided before the initial denial of the claim in May 2008.  As such, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, VA examination and medical opinion reports, the March 2012 hearing transcript, and lay statements from the Veteran and several of the Veteran's friends.  

VA most recently examined the Veteran for chronic fatigue in December 2014.  The VA examiner interviewed the Veteran regarding past and present symptomatology, reviewed the relevant medical records, and agreed with a previous VA medical opinion from July 2012 regarding the etiology of chronic fatigue symptoms.  Given the nature of the Veteran's claims and the facts of this case, the decision on service connection for chronic fatigue ultimately turns on the nature and frequency of the chronic fatigue symptoms (i.e., whether to 10 percent) as reported by the Veteran rather than the opinion of a medical professional.  As such, the Board finds that the December 2014 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the chronic fatigue, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. 
§ 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of Chapter 38 of the Code of Federal Regulations for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran asserts that disorders in both hands, both knees, both shoulders, both wrists, as well as vertigo and chronic fatigue, have developed due to exposure to chemical substances released by oil fires during service in the Persian Gulf in the 1990s.  See, e.g., March 2012 Board hearing transcript at 3; September 2007 VA Form 21-526.  The Veteran contends that these disorders should be considered undiagnosed illnesses, and that service connection is warranted based on qualifying Persian Gulf service.

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The DD Form 214 does not note any foreign service or sea service; however, the DD Form 214 does reflect receipt of numerous medals including the Southwest Asia Service Medal with three bronze stars, the Global War on Terrorism Service Medal, the Navy Sea Service Deployment Medal with three bronze stars, the Navy and Marine Corps Overseas Service Ribbon with two bronze stars, the Kuwait Liberation Medal (Saudi Arabia), and the Kuwait Liberation Medal (Kuwait), all of which generally corroborate the Veteran's written statements and oral testimony regarding service in the Southwest Asian Theater.  The service personnel records provide information explaining why these medals were awarded, including documentation of service in the Southwest Asian Theater.  For these reasons, the Board finds that the Veteran served in the Southwest Asian Theater during the Persian Gulf War.
Service Connection for Bilateral Hand, Knee, 
Shoulder, and Wrist Disorders

The Board next finds that the Veteran has undiagnosed illnesses of both hands, both knees, both shoulders, and both wrists.  VA examined the Veteran for disorders of the hands, wrists, knees, and shoulders in December 2014.  On review of the reported symptoms, previous medical treatment records, and serology data, the December 2014 VA examiner assessed seronegative autoimmune arthritis in both hands, both knees, both shoulders, and both wrists.  The VA examiner opined that all of the Veteran's current complaints are due to the general seronegative autoimmune arthritis.

While the purported seronegative autoimmune arthritis "diagnosis" necessarily includes the word arthritis, the Board finds that the Veteran's collective joint pain is most accurately characterized as an undiagnosed illness.  "Seronegative" indicates that blood tests used in this case to diagnose rheumatoid arthritis were negative.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1698 (32d ed. 2012).  In other words, serology testing did not confirm rheumatoid arthritis even though the Veteran's symptomatology (including joint pain and stiffness) and MRI results are strongly suggestive of rheumatoid arthritis.  Similarly, VA treatment records generally reflect undifferentiated arthritis.  For these reasons, the Board finds that the seronegative autoimmune arthritis assessment constitutes an undiagnosed illness that is most similar to, but is not a diagnosis of, arthritis.  

In this context, the Board finds that symptoms of undiagnosed illnesses in both hands, both knees, both shoulders, and both wrists did not manifest during active service in the Southwest Asian Theater.  The Veteran does not contend that symptoms started in the Southwest Asian Theater, and has consistency provided a medical timeline indicating that symptoms in the hands began in January 2006, and symptoms in the wrists, knees, and shoulders began in approximately March 2007, both of which are after the Veteran returned from the Southwest Asian Theater.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether symptoms of undiagnosed illnesses in both hands, both knees, both shoulders, and both wrists have manifested to a degree of 10 percent or more.  Given the nature of the seronegative autoimmune arthritis, the Board has contemplated disability ratings as analogous to arthritis for each of the hands, knees, shoulders, and wrists.  Diagnostic Code 5010 instructs that an arthritis disability is to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  Limitation of motion may be used to rate disabilities of the joints of the hands, wrists, knees, and shoulders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-01 (shoulders), 5214-15 (wrists), 5228-29 (hand/fingers), 5260-61 (knees) (2014).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints that involve residuals of injuries in non-arthritis contexts).  

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2014) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2014) provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 (2014) specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

VA examined the Veteran's joints in December 2014; however, the December 2014 VA examiner did not conduct any range of motion testing.  The VA examiner that provided the July 2012 VA medical opinion did not perform a physical examination.  Although the additional VA treatment records do not include any specific range of motion measurements, a January 28, 2008 treatment record indicates limitation of flexion in all finger joints.  

As to the wrists, knees, and shoulders, the treatment records do not specifically indicate limitation of motion; however, the Veteran has consistently reported pain, stiffness, weakness, and loss of dexterity in these joints.  See, e.g., January 23, 2008 and May 30, 2007 treatment records.  The September 2008 letter from Walter Reed Army Medical Center lists functional limitation as joint discomfort and stiffness.  During the March 2012 Board hearing, the Veteran testified about functional impairment of walking, bending, and raising the arm due to symptoms such as pain, weakness, and stiffness.  The Veteran also specifically indicated that motion is limited in the shoulders, hands, wrists, and knees.  See Board hearing transcript at 7-9.

Given that the undiagnosed illnesses in both hands, both wrists, both knees, and both shoulders need only manifest slight limitation of motion to demonstrate noncompensable limitation of motion, and thus warrant a 10 percent disability rating by analogy to arthritis under Diagnostic Code 5003, the Board finds that in this case the evidence of pain, weakness, and stiffness causing functional impairment is sufficient to show at least noncompensable limitation of motion in the hands, wrists, knees, and shoulders.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of undiagnosed illnesses in both hands, both knees, both shoulders, and both wrists have manifested to a degree of 10 percent or more.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-01, 5214-15, 5228-29, 5260-61.  Accordingly, the criteria for presumptive service connection for bilateral hand, knee, shoulder, and wrist disorders, as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service Connection for Vertigo

The Board finds that the Veteran has a current undiagnosed illness characterized by vertigo symptoms.  The December 2014 VA examiner did not diagnose vertigo but acknowledged the Veteran's complaints of vertigo.  In this context, the VA examiner opined that all the Veteran's claimed complaints - which would include the complaints of vertigo - were encompassed by the assessment of seronegative autoimmune arthritis.   As discussed in more detail above, the seronegative autoimmune arthritis purported "diagnosis" is equivalent to an undiagnosed illness; therefore, the Board finds that the Veteran has a current undiagnosed illness characterized by vertigo symptoms.

The Board finds that symptoms of an undiagnosed illness characterized by vertigo symptoms did not manifest during active service in the Southwest Asian Theater.  The Veteran has not asserted, and the record does not otherwise suggest that, vertigo symptoms began in service, to include active service in the Southwest Asian Theater.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether symptoms of an undiagnosed illness characterized by vertigo symptoms have manifested to a degree of 10 percent or more.  Vertigo may be rated by analogy to a peripheral vestibular disorder; therefore, vertigo symptoms may be rated under 38 C.F.R. § 4.87, Diagnostic Code 6204 (2014).  Under Diagnostic Code 6204, a 10 percent rating is assigned for peripheral vestibular disorders manifested by occasional dizziness.  Id.

During the December 2014 VA examination, the Veteran reported occasional vertigo.  At the March 2012 Board hearing, the Veteran testified to intermittent vertigo and also described feeling lightheaded at times, leading to the feeling that he may fall over.  See Board hearing transcript at 5, 14.  The Veteran has also reported occasional positional lightheadedness during VA treatment.  See September 10, 2007 treatment record.

In sum, while the Veteran has not reported "dizziness," the intermittent lightheadness leading to imbalance is similar to occasional dizziness.  After resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of an undiagnosed illness characterized by vertigo have manifested to a degree of 10 percent or more.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code 6204.  Accordingly, the criteria for presumptive service connection for vertigo, as due to a qualifying chronic disability to include undiagnosed illness, have been met.  38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.303, 3.317.  

Service Connection for Chronic Fatigue

The Board finds that the Veteran does not have a current undiagnosed illness characterized by chronic fatigue.  Similar to the discussion above, the December 2014 VA examiner did not diagnose chronic fatigue syndrome but acknowledged the Veteran's complaints of chronic fatigue.  In this context, the VA examiner opined that all the Veteran's claimed complaints - which would include the complaints of chronic fatigue - were encompassed by the seronegative autoimmune arthritis.   For the same reasons described above, the Board finds that the Veteran's complaints of chronic fatigue symptoms are not diagnosed.

The Board finds that symptoms claimed as chronic fatigue did not manifest during active service in the Southwest Asian Theater.  The Veteran has not asserted, and the record does not otherwise suggest, that chronic fatigue began in service, to include active service in the Southwest Asian Theater.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of an undiagnosed illnesses characterized by chronic fatigue have manifested to a degree of 10 percent or more at any time since service.  The Board has contemplated a disability rating under 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2014), which provides disability ratings for chronic fatigue syndrome.  Under Diagnostic Code 6354, a 10 percent disability rating is assigned when there is debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or symptoms controlled by continuous medication.  Id.  For purposes of the discussion below, and in consideration of the rule against pyramiding, the Board may not again consider to be symptoms of the claimed chronic fatigue the specific joint symptoms, such as chronic pain and aching, that have been discussed and associated with the bilateral hand, wrist, shoulder, and knee disorders and will be rated as part of those disabilities.  38 C.F.R. § 4.14 (2014).  

The September 2008 letter from Walter Reed Medical Center indicates the Veteran has reported chronic fatigue, but does not suggest that the chronic fatigue has been debilitating, or indicate that there have been cognitive impairments, periods of 

incapacitation lasting between one and two weeks, or that chronic fatigue has been managed by continuous medication.  When asked about chronic fatigue during the March 2012 Board hearing, the Veteran responded that he cannot stay awake past 10:00 pm.  The Veteran did not testify to any cognitive impairment, incapacitation, or medication related to chronic fatigue.  Similarly, VA treatment records note that the Veteran has complained of chronic fatigue, but do not indicate any cognitive impairment, incapacitation, or medication related to chronic fatigue.

In sum, the evidence demonstrates that the Veteran has experienced some symptoms of fatigue; however, the fatigue has not been debilitating or manifested cognitive impairment, incapacitation, or required continuous medication to be chronic or to approximate a 10 percent rating by analogy to Diagnostic Code 6354.  While the Veteran reported that he cannot stay up past 10:00 pm, the Board finds that this generalized symptom does not more nearly approximate the criteria for a 10 percent disability rating under Diagnostic Code 6354.  38 C.F.R. § 4.88b.  Accordingly, the criteria for service connection for chronic fatigue under a presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against this theory of the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that an undiagnosed illness characterized by chronic fatigue was incurred in service, and has contended 

only that chronic fatigue is related to service in the Persian Gulf.  There is no evidence that raises the theory of direct service connection or suggests a direct relationship to service.  See 38 C.F.R. § 3.303(d).


ORDER

Service connection for a left hand disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for a right hand disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for a left knee disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for a right knee disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for a left shoulder disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for a right shoulder disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for a left wrist disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.


(CONTINUED ON NEXT PAGE)




(CONTINUED FROM PREVIOUS PAGE)

Service connection for a right wrist disorder as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for vertigo as due to a qualifying chronic disability to include undiagnosed illness is granted.

Service connection for chronic fatigue, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


